IN THE SUPREME COURT OF THE STATE OF DELAWARE

BRUCE CARR,                            §
                                       §   No. 488, 2014
      Defendant Below,                 §
      Appellant,                       §
                                       §
      v.                               §   Court Below—Superior Court
                                       §   of the State of Delaware,
STATE OF DELAWARE,                     §   in and for New Castle County
                                       §   Cr. ID 82002234DI
      Plaintiff Below,                 §
      Appellee.                        §


                         Submitted: October 20, 2014
                          Decided: December 11, 2014

Before STRINE, Chief Justice, RIDGELY, and VALIHURA, Justices

                                 ORDER

      This 11th day of December 2014, after careful consideration of the

opening brief, the State’s motion to affirm, and the record on appeal, we find

it manifest that the judgment below should be affirmed on the basis of the

Superior Court=s order dated August 6, 2014, which adopted the

Commissioner’s findings and well-reasoned recommendation dated July 10,

2014. The Superior Court did not err in concluding that appellant’s untimely

and repetitive motion for postconviction relief was procedurally barred and

that appellant had failed to overcome the procedural hurdles.
     NOW, THEREFORE, IT IS ORDERED that the judgment of the

Superior Court is AFFIRMED.

                              BY THE COURT:



                              /s/ Karen L. Valihura
                                     Justice




                              2